PER CURIAM.
The record does not support the trial court’s conclusion that neither party prevailed in this action. Appellant recovered the sum of $2,560 and under the terms of the contract is entitled to attorney’s fees and costs not to exceed thirty percent of the amount recovered. Therefore, we reverse that part of the final judgment which denied appellant’s claim for attorney’s fees and costs and remand this case to the trial court with instructions to award appellant the sum of $768 for fees and costs incurred in the proceedings before the trial court. We grant appellant’s motion for appellate attorney’s fees and direct the trial court to conduct an evidentiary hearing to determine and award appellant a reasonable attorney’s fee for his services.
We, otherwise, affirm the final judgment in all respects. We find no merit in the point raised on cross-appeal.
*834AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, WALDEN and POLEN, JJ., concur.